Motion Granted and Order filed March 8, 2012.




                                           In The

                        Fourteenth Court of Appeals
                                        ____________

                                     NO. 14-11-00663-CV
                                       ____________


                                     RICK BATY, Appellant

                                             V.


                     BOWEN, MICLETTE & BRITT, INC., Appellee


                        On Appeal from the 333rd District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2007-38177


                                         ORDER
       The reporter's record in this case was due September 27, 2011. See Tex. R. App. P.
35.1. As of this date, Katherine Chargaris has not filed her portion of the reporter's
record. On February 29, 2012, appellant filed a motion to compel Katherine Chargaris
to file her portion of the record.

       The motion is GRANTED. We order Katherine Chargaris to file her portion of
the record in this appeal on or before March 28, 2012. If Katherine Chargaris does not
timely file her portion of the record as ordered, we will issue a show cause order directing
her to appear before this court on a date certain to show cause why she should not be held in
contempt for failing to file the record as ordered. Contempt of court is punishable by a
fine and/or confinement in jail.



                                      PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.




                                             2